Name: 1999/135/EC: Commission Decision of 28 January 1999 amending Decision 98/570/EC laying down special conditions governing imports of fishery and aquaculture products originating in Tunisia (notified under document number C(1999) 155) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  tariff policy;  Africa;  agricultural policy;  trade
 Date Published: 1999-02-18

 Avis juridique important|31999D01351999/135/EC: Commission Decision of 28 January 1999 amending Decision 98/570/EC laying down special conditions governing imports of fishery and aquaculture products originating in Tunisia (notified under document number C(1999) 155) (Text with EEA relevance) Official Journal L 044 , 18/02/1999 P. 0058 - 0060COMMISSION DECISION of 28 January 1999 amending Decision 98/570/EC laying down special conditions governing imports of fishery and aquaculture products originating in Tunisia (notified under document number C(1999) 155) (Text with EEA relevance) (1999/135/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by Council Directive 97/79/EC (2), and in particular Article 11 thereof,Whereas Commission Decision 98/570/EC of 7 October 1998 (3) lays down special conditions governing imports of fishery and aquaculture products originating in Tunisia, and in particular the model for the health certificate which must accompany those products;Whereas Commission Decision 98/569/EC of 6 October 1998 (4) lays down special conditions governing imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods;Whereas the model certificate annexed to Decision 98/570/EC should therefore be amended to take account of imports of frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Tunisia;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex A to Decision 98/570/EC is replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 15.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 277, 14. 10. 1998, p. 36.(4) OJ L 277, 14. 10. 1998, p. 31.ANNEX 'ANNEX AHEALTH CERTIFICATE for fishery and aquaculture products originating in Tunisia and intended for export to the European Community >START OF GRAPHIC>Reference No:Country of dispatch:TUNISIACompetent authority:Direction gÃ ©nÃ ©rale de la santÃ © animale (DGSA) du ministÃ ¨re de l'agricultureI. Details identifying the fishery products- Description of fishery/aquaculture products (1):- species (scientific name):- presentation of product and type of treatment (2):- Code number (where available):- Type of packaging:- Number of packages:- Net weight:- Requisite storage and transport temperature:II. Origin of productsName(s) and official approval number(s) of establishment(s), factory vessel(s) or cold store(s) approved or freezer vessel(s) registered by the DGSA for export to the European Community:III. Destination of productsThe products are dispatchedfrom:(place of dispatch)to:(country and place of destination)by the following means of transport:Name and address of dispatcher:Name of consignee and address at place of destination:(1) Delete where applicable.(2) Live, refrigerated, frozen, salted, smoked, preserved, etc.IV. Health attestation- The official inspector hereby certifies that the fishery or aquaculture products specified above:1. were caught, and handled on board vessels in accordance with the health rules laid down by Directive 92/48/EEC;2. were landed, handled and where appropriate packaged, prepared, processed, frozen, thawed and stored hygienically in compliance with the requirements laid down in Chapters II, III and IV of the Annex to Directive 91/493/EEC;3. have undergone health controls in accordance with Chapter V of the Annex to Directive 91/493/EEC;4. are packaged, marked, stored and transported in accordance with Chapters VI, VII and VIII of the Annex to Directive 91/493/EEC;5. do not come from toxic species or species containing biotoxins;6. have satisfactorily undergone the organoleptic, parasitological, chemical and microbiological checks laid down for certain categories of fishery products by Directive 91/493/EEC and in the implementing decisions thereto;7. in addition, in the case of frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods, have been obtained from authorised production areas listed in the Annex to Decision 98/569/EC.- The undersigned official inspector hereby declares that he is aware of the provisions of Directive 91/493/EEC, Directive 92/48/EEC and Decision 98/570/EC.Done at ,(Place)on(Date)Officialstamp (1)Signature of official inspector (1)(Name in capital letters, capacity and qualifications of person signing)(1) The colour of the stamp and signature must be different from that of the other particulars in the certificate.`>END OF GRAPHIC>